DETAILED ACTION
This action is in response to arguments and amendments filed for Application 17/032802 on February 11, 2022, in which Claims 1 and 3-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-20 are pending, of which Claims 1 and 3-20 are allowed.  

Allowable Subject Matter
Claims 1 and 3-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. Claims are renumbered as Claims 1-19.



Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “a first one of the restore policies is configured so that when the first restore policy is executed, a backed up microservice that was identified as a partial cause of a problem is restored together with any other microservices that are dependent on that microservice”, in Claims 1, 9 and 15; in conjunction with all other limitations of the dependent and independent claims .

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Schade et al. (U.S. Patent Application 2013/0268798), hereinafter “Schade”.  Schade is cited on PTO-892 filed 2/22/2022.
	Schade: ¶ 35 teaches one microprocessor module fails other microprocessor modules remain active, software modules continue to be executed in part or in full in the event of a fault and, in this case too, subfunctions or subtasks can be charged 
with control as backup routines or program segments in another software module 
on another microprocessor module. 


Although conceptually similar to the claimed invention of the instant application, Schade does not teach restoring a partially failed back up microservice with other dependent microservices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Cape (US Patent Application 2015/0261614) teaches application failover.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114